DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following are quotations of the relevant paragraphs of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a threshold temperature for deactivation composition 56 (see ¶ [0045]), does not reasonably provide enablement for a threshold temperature for the explosive charge.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  Although identically disclosed as instant claims 14-15, see, e.g., ¶¶ [0018]-[0019], only ¶ [0045] discusses a threshold temperature.  However, such is not with respect to the explosive charge, but rather the deactivation composition, as noted above.  Thus, the claims are not enabled.
Claims 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the rejection above, the metes and bounds of claims 14-15 are ambiguous.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0330757 to Soohoo et al. (“Soohoo,” cited by Applicant).
Re: claim 6, Soohoo discloses the claimed invention including an explosive charge 10, e.g. Fig. 2, comprising: a charge casing 12; a cavity liner 24* (*see below) mounted within the charge casing, the charge casing and the cavity liner defining a charge cavity there between (wherein output charge 22 is disposed); an explosive material 22 retained within the charge cavity; and a deactivation composition** (**see below) retained within the charge cavity.
*With respect to frangible member 24 being construed as a cavity liner, because such is disclosed as being positioned between the cavity and temperature sensitive material 32, the member 24 lines at least that portion of the cavity sufficient to meet this limitation.
**With respect to a deactivation composition, Soohoo discloses “off gases further accelerat[ing] deactivation of the pyrotechnic material,” at ¶ [0006], and “These off gases, which may be similar in composition to the off gases produced by thermal decomposition of the pyrotechnic material, would further accelerate the deactivation of the pyrotechnic material,” at ¶ [0023], which suffice to meet this limitation.
Re: claim 1, while, perhaps, Soohoo fails to expressly discloses a perforating gun assembly comprising: a body having an axial length extending between a first axial end and a 21, e.g., Fig. 1, having an outer radial surface and an inner bore, satisfies such because perforating guns are cylindrical in order to move within wellbores, which are also cylindrical, having been drilled.  The guns are hollow to contain shaped charges etc.  Yang discloses that the “[p]erforating gun 21 includes perforating charges 26 that are activatable to create perforation tunnels 18 in formation 16 surrounding a wellbore interval and casing 20,” at ¶ [0008], as being known in the art.
Soohoo discloses that “Explosive materials are often utilized in oil well completion, such as in perforating the well casing to permit communication of the underground formation with the well bore,” at ¶ [0005], which at least suggests use of perforating guns being known in the art.
Thus, Soohoo adequately anticipates the claimed invention.
Re: claims 4 and 8, Soohoo fairly discloses wherein the deactivation composition is disposed on an interior surface of the charge casing in contact with the explosive material (see how member 24 extends into the cavity and abuts charge 22; this suffices).
Concerning claim 11, in view of the structure disclosed by Soohoo, the method of deactivating an explosive charge would be inherent, since it is the normal and logical manner in which the disclosed device is used.  With respect to a dormant state, such is when no off gases are created, while with respect to an active state, such is when such gases are created.
Re: method claim 12, Soohoo fairly discloses wherein the deactivation composition has a deactivation temperature range within which the deactivation composition transitions to the active state.  This is inherent in the off gases being formed at an elevated temperature as disclosed; see, e.g., ¶ [0006]
Re: claim 13, Soohoo fairly discloses wherein causing the deactivation composition to transition from a dormant state to an active state includes exposing the explosive charge to a temperature condition within the deactivation temperature range.  See above regarding temperatures exceeding 200º F—at some temperature, the composition becomes active.
Re: claim 14, Soohoo fairly discloses wherein the deactivation temperature range is higher than a threshold temperature for the deactivation composition (as best understood) because at whatever temperature the off gases are created is higher than the threshold temperature, i.e. that at which they are not created.
Re: claim 15, whether expressly articulated by Soohoo, maintaining the explosive charge at a storage temperature less than the threshold temperature prior to deactivating the explosive charge would inhere lest the charge become deactivated unnecessarily.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 10, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soohoo in view of US 6,120,627 to Badger et al. (“Badger”).
Soohoo discloses the claimed invention as applied above except for further comprising a binder intermixed with the explosive material, the binder containing the deactivation composition, the deactivation composition comprising a microorganism, and degrading the binder causing the deactivation composition to interact with the explosive material.
id., and degrading the binder causing the microorganism to interact with the explosive material, 16:50-64, in the same field of endeavor (“remediating explosives,” 1:28-31) for the purpose of, e.g., preventing ‘inadvertent detonation posing risks of severe personal injury or death’, 1:36-37.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Soohoo as taught by Badger in order to prevent inadvertent detonation.  Further rationales: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made; and/or, When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (citing U.S. v. Adams, 383 US 36, 50-51 (1966)).

Allowable Subject Matter
Claims 2-3, 7, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
28-Dec-21